Citation Nr: 1601352	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 1, 2015, and in excess of 10 percent from May 1, 2015, for lumbar spine strain.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 28, 2014, and in excess of 20 percent from August 28, 2014, for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent prior to August 28, 2014, and in excess of 20 percent from August 28, 2014, for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the VA Regional Office (RO) in Houston, Texas.  

In a December 2010 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy.  Although the Veteran did not appeal the initial disability evaluations assigned to those disabilities, as the rating criteria for the lumbar spine directs that associated objective neurologic abnormalities also be evaluated, the Board concludes that the issues of higher initial ratings for the bilateral lower extremities are properly on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran submitted a January 2015 letter from his chiropractor, D.M., D.C., showing that he has treated the Veteran since May 2010.  Those records have not been obtained.  Additionally, the Veteran underwent a lumbar laminectomy in August 2015.  Complete treatment records from the physician who performed the surgery, F.K., M.D., have also not been obtained.  Therefore, the Board concludes that the case must be remanded to obtain additional outstanding treatment records.  

Furthermore, the Veteran was last afforded a VA examination in August 2014.  Following his surgery, a back conditions disability benefits questionnaire (DBQ) was filled out by M.Y., M.D. and dated only days after the Veteran's surgery.  However, as the DBQ addresses the Veteran's disability within days of his surgery, since a remand is necessary, the Board concludes that the Veteran should be afforded a new VA examination to determine the current severity of his lumbar spine and bilateral lower extremity disabilities post surgery.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the North Central Federal VA Clinic; from Dr. D.M.; from Dr. F.K.; and from Dr. M.Y.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected lumbar spine and bilateral lower extremity disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine and bilateral lower extremity disabilities. 

A) For the Veteran's lumbar spine, the examiner should:

i) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar spine disability.  
B) For the Veteran's bilateral lower extremities, the examiner should determine if the symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




